Name: COMMISSION REGULATION (EC) No 862/95 of 19 April 1995 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: plant product;  trade policy;  foodstuff
 Date Published: nan

 20 . 4. 95 [ EN Official Journal of the European Communities No L 86/33 COMMISSION REGULATION (EC) No 862/95 of 19 April 1995 altering the import levies on products processed from cereals and rice Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (J), as last amended by Regulation (EEC) No 1740/78 (8), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Article 11 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EC) No 705/95 (% as last amended by Regulation (EC) No 803/95 (6); HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Commission Regulation (EEC) No 1620/93 (9), as amended by Regulation (EC) No 438/95 (10), as fixed in the Annex to amended Regulation (EC) No 705/95 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 20 April 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 1995. For the Commission Franz FISCHLER Member of the Commission ( ! ) OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 166, 25. 6. 1976, p. 1 . I3) OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . j5) OJ No L 71 , 31 . 3 . 1995, p. 89. ( «) OJ No L 80, 8 . 4. 1995, p. 36. 0 OJ No L 168, 25. 6. 1974, p. 7. (8) OJ No L 202, 26. 7. 1978 , p. 8 . (9) OJ No L 155, 26. 6. 1993, p. 29. (10) OJ No L 45, 1 . 3. 1995, p. 32. No L 86/34 EN Official Journal of the European Communities 20 . 4. 95 ANNEX to the Commission Regulation of 19 April 1995 altering the import levies on products processed from cereals and rice (ECU/ tonne) CN code Import levies f) ACP Third countries (other than ACP) 1102 90 90 122,64 126,29 1103 19 90 122,64 126,29 1103 21 00 205,47 212,76 1103 29 90 122,64 126,29 1104 19 10 205,47 212,76 1104 19 99 216,43 223,72 1104 29 11 151,82 155,47 1104 29 19 192,38 196,03 1104 29 31 182,64 186,29 1104 29 39 192,38 196,03 1104 29 51 116,43 120,08 1104 29 59 122,64 126,29 1104 29 81 116,43 120,08 1104 29 89 122,64 126,29 1104 30 10 85,61 92,90 1108 11 00 251,13 275,94 1109 00 00 456,60 675,57 (7) Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African, Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion .